Citation Nr: 0831775	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 2006, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  Before the hearing was scheduled to take place, 
however, the veteran submitted a letter to the Board in 
February 2008 indicating that he no longer wished to have a 
hearing before the Board.  Accordingly, the Board will treat 
his request for hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

The Board notes that the veteran claimed in his January 2006 
notice of disagreement (NOD) that his back disabilities were 
worsened by a left ankle disability, for which he was seeking 
service connection at the time of the filing of the NOD.  The 
RO thus treated the veteran's claims for service connection 
for degenerative joint disease of the lumbar and thoracic 
spine as claims for both direct service connection and 
service connection secondary to his claimed left ankle 
disability.  However, the veteran withdrew his claim for 
service connection for a left ankle disability in a February 
2006 statement, which was accepted by the RO by way of a 
letter to the veteran in July 2006.  As the veteran is thus 
not service connected for a left ankle disability, nor is 
there any claim for service connection for a left ankle 
disability pending, the veteran is not entitled to service 
connection for his lumbar and thoracic spine disabilities as 
secondary to left ankle disability.  See 38 C.F.R. 
§ 3.310(a).  The Board will thus construe the veteran's 
claims for service connection for degenerative joint disease 
of the lumbar and thoracic spine as claims for service 
connection on a direct basis only.



REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for degenerative 
joint disease of the lumbar spine and degenerative joint 
disease of the thoracic spine.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Review of the relevant medical evidence reflects that no 
report of medical history relating to the veteran's entrance 
into service is of record.  A report of medical examination 
conducted in October 1968, prior to the veteran's entrance 
into active duty, shows that the veteran's spine and other 
musculoskeletal systems were found to be normal.  However, 
the veteran's service treatment records reflect that he was 
treated in February 1971 for pain in his upper back.  The 
veteran claimed at the time of treatment that he had been 
stabbed in the abdomen by his sister's husband three months 
prior.  On physical examination, the veteran was found to 
have mild upper lumbar muscle spasm and tenderness to 
palpation.  The diagnosis was mild muscle strain of the back, 
and the veteran was prescribed painkillers and heat therapy.  
The veteran was again seen for back pain in March 1971, at 
which time he complained of pain in the "sides of lumbar 
area," which was exacerbated by bending and lifting.  He 
stated that the prescribed painkillers had no effect.  On 
examination the veteran was found to have tenderness in the 
paraspinal muscles with a full range of motion.  Radiological 
examination of the lumbar and thoracic spine was within 
normal limits.  The examiner's impression was chronic low 
back pain of uncertain etiology.  On a July 1970 report of 
medical history, the veteran responded "Yes" when asked if 
he had "back trouble."  However, he did not elaborate on 
the claimed back problem on the narrative portion of the 
report, and an examiner's note on the form indicates that the 
veteran was injured in a 1969 pre-service automobile accident 
and, although he had "had pain while on active duty," no 
profile was assigned.  A July 1970 report of medical 
examination found the veteran's spine and other 
musculoskeletal systems to be normal.  Similarly, on a 
February 1971 report of medical history, the veteran again 
responded "Yes" when asked about recurrent back pain; an 
examiner's note indicates that the veteran had low back 
syndrome with a negative write-up and no current disease.  
The veteran's February 1971 report of medical examination 
found the veteran's spine and other musculoskeletal systems 
to be normal.  

Post-service records from the veteran's ongoing treatment at 
the Jack C. Montgomery VA Medical Center (VAMC) in Muskogee, 
Oklahoma, reflect that he was seen in June 2005 with 
complaints of lower back pain.  The veteran complained of 
having developed pain in his lower back after working in his 
yard.  He reported no radiation of pain.  On physical 
examination, the veteran's range of motion was found to be 
normal, and no joint deformity or spine misalignment was 
noted.  The treating physician's assessment was recent back 
pain that was "prob[ably] strain," although no definite 
diagnosis was made.  The examiner suggested that the veteran 
treat the pain with an over-the-counter analgesic.  The 
records do not reflect any further complaints of or treatment 
for lower back pain at the Muskogee VAMC.

Relevant post-service medical records also reflect that the 
veteran was provided a VA medical examination of the back in 
June 2005, pursuant to his claim of service connection for 
degenerative joint disease of the lumbar and thoracic spine.  
At that examination, the veteran reported that his back 
disability began in 1992 but did not specify what caused the 
disability.  On physical examination, the veteran was found 
to have posture and gait within normal limits.  The veteran 
made no complaints of radiating pain on movement, and no 
muscle spasm or tenderness was noted.  Straight leg raising 
was negative bilaterally, and no ankylosis of the spine was 
found.  The veteran's range of motion was found to be normal, 
with pain at the endpoints of flexion and extension.  No 
intervertebral disc syndrome was found.  Radiological 
examination revealed degenerative arthritis of the lumbar and 
thoracic spine.  The examiner's diagnosis was degenerative 
joint disease of the lumbar and thoracic spine.

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease during active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as back pain and treatment during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current back disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the veteran has alleged that he was 
treated for back pain while in service and that his in-
service back problems have continued to the present, 
resulting in a diagnosis of degenerative joint disease of the 
lumbar and thoracic spine.  The Board notes that the veteran 
is qualified, as a lay person, to report that he suffered 
from back pain during service that has continued to the 
present.  See Savage, 10 Vet. App. at 495.  However, he is 
not competent to provide a medical opinion as to the onset of 
any current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the veteran's service treatment records 
reflect that he was seen several times for low back pain 
during service, and he has stated that his back pain has 
continued and worsened since his period of active duty.  As 
the veteran is competent to testify to observable facts, such 
as in-service back pain and the continuity of symptoms from 
his time in service to the present, but is not competent to 
testify as to etiology of a current disability, the Board 
finds that there is insufficient competent medical evidence 
on file to make a decision on this issue and must therefore 
remand to obtain a medical nexus opinion regarding the 
etiology of the veteran's currently diagnosed degenerative 
joint disease of the lumbar and thoracic spine.  See 
McLendon, 20 Vet. App. 79.  

In this case, although it appears that the June 2005 VA 
examiner conducted a proper evaluation of the veteran's 
physical condition at the time, the Board notes that the VA 
examiner failed to address in his examination report whether 
the veteran's currently diagnosed degenerative joint disease 
of the lumbar and thoracic spine could be related to the pain 
the veteran allegedly suffered, and for which he sought 
treatment, during service.  In light of the above 
considerations, the Board concludes that another medical 
opinion is needed to provide current findings with respect to 
the relationship between the veteran's current back 
disability and his in-service history of treatment for back 
pain in February and March 1971.  Under these circumstances, 
the agency of original jurisdiction (AOJ) should arrange for 
further medical evaluation.  Such evidentiary development is 
needed to fully and fairly evaluate the veteran's claim of 
service connection for degenerative joint disease of the 
lumbar and thoracic spine.  38 U.S.C.A. § 5103A (West 2007).  
Specifically, the AOJ should arrange for the issuance of a 
medical opinion by the physician who examined the veteran in 
June 2005.  In opining as to whether the veteran's currently 
diagnosed back disability could have developed during 
service, the examiner should pay particular attention to the 
veteran's in-service treatment for back pain, as well as to 
his post-service treatment records and assertions of 
continuity of symptomatology.  The examiner should include a 
well-reasoned medical opinion addressing the nature and 
etiology of the veteran's diagnosed degenerative joint 
disease of the lumbar and thoracic spine and the medical 
probabilities that the current diagnosis is related to the 
veteran's time in service, and specifically his in-service 
treatment for back pain.  The examiner's opinion should be 
based upon consideration of the veteran's documented medical 
history and assertions through review of the claims file.  
38 U.S.C.A. § 5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The AOJ should arrange for the 
veteran to undergo examination, however, only if the June 
2005 VA examiner is unavailable or if such examination is 
needed to answer the questions posed above.  

If further examination is required, the veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
back disability to be obtained. 

2.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the June 
2005 VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
his in-service complaints of and 
treatment for back pain that he claims 
has continued to the present.  The 
examiner should opine as to whether it is 
at least as likely as not (i.e., at least 
a 50 percent probability) that the 
veteran's currently diagnosed 
degenerative joint disease of the lumbar 
and thoracic spine is attributable to his 
period of active duty.  A detailed 
explanation for all conclusions reached 
by the reviewer should be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

3.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claims should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

